ACCEPTED
                                                                                  04-14-00745-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              1/7/2015 2:59:25 PM
                                                                                    KEITH HOTTLE
                                                                                           CLERK


                      No. 04-14-00745-CV
                                                                        ___
                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                  In The                     SAN ANTONIO, TEXAS
                                                            01/7/2015 2:59:25 PM

          FOURTH COURT OF APPEALS                             KEITH E. HOTTLE
                                                                    Clerk

                       San Antonio, Texas


       KeeAnn DeVora, Craig Owen & Keller
               Williams Realty,
                                Appellants
                                v.
                      Tavaris J. Slaughter,
                                  Appellee

          Second Motion for Extension of Time
                to File Appellants’ Brief


      This is the second Motion for Extension of Time filed by Appellants

KeeAnn DeVora, Craig Owen and Keller Williams Realty.

      Appellants’ brief is due on January 7, 2014. Appellants seek a second 30-

day extension to Friday, February 6, 2015.

      Appellants have conferred with counsel for Appellee Tavaris J. Slaughter

and he is unopposed to this motion.




APPELLANTS’ SECOND MOTION FOR EXTENSION OF TIME                         Page !1
      The reason for the request for extension is that the parties are still actively

engaged in settlement negotiations in the hopes of resolving the case before filing

briefs; the negotiations have progressed since the last request for an extension.

However, the negotiations and preparation of the brief were delayed somewhat

through the holidays due to counsels’ and Appellants’ family obligations. The

negotiations are ongoing, and there is a significant chance the parties will be able

to reach a resolution within the next 30 days.

       The extension requested herein is sought in the interest of justice and not

for purposes of delay, and will not harm or prejudice any party.

                                    PRAYER

      Appellant respectfully requests that this Court grant the requested

extension of time, and any other proper or necessary relief.

                                             Respectfully submitted,




                                             Stephan B. Rogers
                                             State Bar No. 17186350
                                             Kelly P. Rogers
                                             State Bar No. 00788232
                                             ROGERS & MOORE PLLC
                                             309 Water St., Ste. 114
                                             Boerne, TX 78006
                                             (830) 816-5487
                                             Fax: (866) 786-4777
                                             steve@rogersmoorelaw.com
                                             kelly@rogersmoorelaw.com

APPELLANTS’ SECOND MOTION FOR EXTENSION OF TIME                               Page !2
                           Certificate of Conference

      I certify that all parties have conferred and that this motion is unopposed.




                                      Stephan B. Rogers




                           Certificate of Service

I certify that on January 7, 2014, a true and correct copy of this document was
served on the following counsel of record in accordance with the Texas Rules of
Appellate Procedure:

      Wade Shelton
      Deborah Jackson
      Bret Green
      Shelton & Valadez, PC
      600 Navarro, Suite 500
      San Antonio, TX 78205
      (210) 349-0515
      Fax: (210) 349-3666



                                      Stephan B. Rogers




APPELLANTS’ SECOND MOTION FOR EXTENSION OF TIME                              Page !3